           Case 1:21-cv-01195-CM Document 5 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINGO LUGAO PETROCELI,
                               Plaintiff,
                                                             21-CV-1195 (CM)
                   -against-
                                                             ORDER
VARENGOLD BANK,
                               Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       On February 8, 2021, Plaintiff, a resident of Brazil, submitted through the Court’s

temporary system for email filing by pro se litigants several emails. Each email included

multiple PDF attachments. Among the documents submitted by Plaintiff were the following: a

“Petition for Compensatory Damages” against Varengold Bank; a “Petition for Compensatory

Damages” against “IronFX”; and a “Petition for Payments of Compensatory Damages” against

the “FBI Buffalo Division Field Office (others FBI’s, Militia, Rentals Killers, PMERJ, Forex

Brokers and Brazilian Police)” (the “FBI defendants”).

       The Clerk of Court opened Plaintiff’s submission as four new civil actions: Petroceli v.

Varengold Bank, ECF 1:21-CV-1195, 2; Petroceli v. FBI Buffalo Division, ECF 1:21-CV-1205,

2; Petroceli v. IronFX, ECF 1:21-CV-1210, 1; and Petroceli v. Varengold, ECF 1:21-CV-1212, 1.

       This action – No. 21-CV-1195, which includes copies of all three “petitions” ‒ was

opened in error. 1 Because the three petitions have been opened as separate actions and are

presently pending under other docket numbers, no useful purpose would be served by litigating

this lawsuit. The Clerk of Court is therefore directed to administratively close this action, No. 21-




       1
         The petitions against Varengold Bank and IronFX are combined and docketed as ECF 2,
while the petition against the FBI defendants is docketed as ECF 3.
              Case 1:21-cv-01195-CM Document 5 Filed 03/08/21 Page 2 of 2




CV-1195, without prejudice to Plaintiff’s pending cases under docket numbers 21-CV-1205; 21-

CV-1210; and 21-CV-1212.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court further directs the Clerk of Court to administratively close this action, No. 21-

CV-1195. The Clerk of Court is also directed to terminate all other pending matters in this action.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     March 8, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  2
